DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/576,744 filed 09/19/2019 in which claims 1-16 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,470,209 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See Table below.

Current Application 16/576,744
Patent 10,470,209 B2
Claim 1
Claim 1
Claim 2
Claim 1

Claim 1
Claim 4
Claim 2
Claim 5
Claim 3
Claim 6
Claim 4
Claim 7
Claim 5
Claim 8
Claim 6
Claim 9
Claim 7
Claim 10
Claim 7
Claim 11
Claim 7
Claim 12
Claim 8
Claim 13
Claim 9
Claim 14
Claim 10
Claim 15
Claim 11
Claim 16
Claim 12


Claims 1-3, 8-11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 and 8-10 of U.S. Patent No. 9,900,908 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See Table below.

Current Application 16/576,744
Patent 9,900,908 B2
Claim 1
Claim 2
Claim 2
Claim 3

Claim 4
Claim 8
Claim 5
Claim 9
Claim 7
Claim 10
Claim 8
Claim 11
Claim 9
Claim 16
Claim 10



Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mukherjee et al (US 2017/0188387 A1).

Regarding claim 1, Mukherjee teaches a method for performing downlink transmission in a specific cell by an apparatus in a cellular wireless communication system, the method comprising: 
	receiving hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback for downlink channel transmission(s) of the specific cell, wherein the downlink channel transmission(s) are included in one or more adjacent subframes on the specific cell which are most recently transmitted before the downlink transmission (Mukherjee: Fig. 10; [0072]-[0073], network node/eNB/apparatus receives HARQ feedback for DL transmission in subframes 0 to 5 in Scell 1 and 2 before transmission in subframe 6); 
	determining a contention window based on HARQ-ACK value(s) of HARQ-ACK feedback corresponding to downlink channel transmission(s) in reference subframe(s) among the one or more adjacent subframes, wherein when a ratio of negative acknowledgement (NACK) of the HARQ-ACK value(s) is equal to or more than a reference value, the contention window is increased to a next higher allowed value (Mukherjee: Fig. 10; [0075]-[0083]), and when the ratio of the NACK of the HARQ-ACK value(s) is less than the reference value, the contention window is reset to a minimum value (Mukherjee: Fig. 10; [0085]-[0088]), 
	generating a random number N (N>=0) in the determined contention window (Mukherjee: [0020]-[0023]; [0063]); and 
	performing the downlink transmission in the specific cell after sensing a channel on the specific cell at least for N slots while the channel on the specific cell is idle (Mukherjee: Fig. 5; [0020]-[0023]; [0107]-[0108]). 
Regarding claim 9, Mukherjee teaches an apparatus used in a cellular wireless communication system, the apparatus comprising: a wireless communication module; and a processor (Mukherjee: Figs. 8 and 9, network node/apparatus), wherein the processor is configured to 
	receive hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback for downlink channel transmission(s) of the specific cell, wherein the downlink channel transmission(s) are included in one or more adjacent subframes on the specific cell which are most recently transmitted before the downlink transmission (Mukherjee: Fig. 10; [0072]-[0073], network node/eNB/apparatus receives HARQ feedback for DL transmission in subframes 0 to 5 in Scell 1 and 2 before transmission is subframe 6); 
	determine a contention window based on HARQ-ACK value(s) of HARQ-ACK feedback corresponding to downlink channel transmission(s) in reference subframe(s) among the one or more adjacent subframes, wherein when a ratio of negative acknowledgement (NACK) of the HARQ-ACK value(s) is equal to or more than a reference value, the contention window is increased to a next higher allowed value (Mukherjee: Fig. 10; [0075]-[0083]), and when the ratio of the NACK of the HARQ-ACK value(s) is less than the reference value, the contention window is reset to a minimum value (Mukherjee: Fig. 10; [0085]-[0088]), 
	generate a random number N (N.gtoreq.0) in the determined contention window (Mukherjee: [0020]-[0023]; [0063]); ; and 
	perform the downlink transmission in the specific cell after sensing a channel on the specific cell at least for N slots while the channel on the specific cell is idle Mukherjee: Fig. 5; [0020]-[0023]; [0107]-[0108]).Regarding claims 2 and 10, Mukherjee teaches wherein the reference subframe(s) at least include a first one subframe for which HARQ-ACK feedback is available among the one or more adjacent subframes (Mukherjee: Fig. 10; [0072]-[0073], HARQ based subframes 0, 2 to 5/reference subframes transmission). Regarding claim 3, Mukherjee teaches wherein when the first one subframe is a partial subframe, the reference subframe(s) include first two subframes for which HARQ-ACK feedback is available among the one or more adjacent subframes (This is a conditional limitation that carries no patentable weight, see MPEP 2111.04(II); However Mukherjee discloses in Fig. 10 that CCA/LBT is performed in a slot of the first subframe (subframe 0), hence DL transmission starts in the second slot of the first subframe (partial subframe)). Regarding claim 4, Mukherjee teaches wherein the partial subframe starts in a second slot in a subframe This is a conditional limitation that carries no patentable weight, see MPEP 2111.04(II); However Mukherjee discloses in Fig. 10 that CCA/LBT is performed in a slot of the first subframe (subframe 0), hence DL transmission starts in the second slot of the first subframe (partial subframe). Regarding claims 5-7, the claims recites conditional limitations and carry no patentable weight in a method claim, see MPEP 2111.II(4)
Regarding claim 8, Mukherjee teaches wherein the specific cell is an unlicensed cell and the HARQ-ACK feedback is received from a plurality of user equipments through a licensed cell (Mukherjee: Fig. 7). 
Regarding claim 11, Mukherjee teaches wherein when the first one subframe is a partial subframe, the reference subframe(s) include first two subframes for which HARQ-ACK feedback is available among the one or more adjacent subframes (Mukherjee: Fig. 10 that CCA/LBT is performed in a slot of the first subframe (subframe 0), hence DL transmission starts in the second slot of the first subframe (partial subframe)). Regarding claim 12, Mukherjee teaches wherein the partial subframe starts in a second slot in a subframe (Mukherjee: Fig. 10 that CCA/LBT is performed in a slot of the first subframe (subframe 0), hence DL transmission starts in the second slot of the first subframe (partial subframe)). Regarding claim 16, Mukherjee teaches wherein the specific cell is an unlicensed cell and the HARQ-ACK feedback is received from a plurality of user equipments through a licensed cell (Mukherjee: Fig. 7).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478